Citation Nr: 1308976	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for a low back disability (claimed as back pain).

3. Entitlement to service connection for gastritis. 

4. Entitlement to service connection for carpal tunnel syndrome. 

5. Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, and from January 1991 to May 1991, with additional service in the Army Reserve until 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims on appeal.  The Veteran submitted a notice of disagreement in May 2008; a statement of the case was issued in June 2009, followed by a supplemental statement of the case in October 2009; and a substantive appeal (VA Form 9) was received in November 2009. 

In October 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional evidentiary development is necessary before a decision may be rendered in the current case. 

1. Service Treatment Hospitalization Records and Reserve Records

The Veteran contends that his headaches, back pain, gastritis, carpal tunnel syndrome, and hearing loss all stem primarily from his first period of active service from 1969 to 1971.  Service treatment records (STRs) from that period of service have been obtained and associated with the claims file.  However, at his hearing before the undersigned, and in other statements of record, the Veteran reported that he was also hospitalized for the claimed conditions during his first period of active duty at Fort Momunath, New Jersey; Fort Ord, California; Fort Gordon, Georgia; and Fort Jackson, South Carolina. See, e.g., VA Form 9, November 2009.  No such records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist. 

The Veteran also had an additional period of active duty service in 1991.  RO efforts to obtain service treatment records from that period of active duty have proven fruitless, as noted in a September 2009 Formal Finding of Unavailability.  

It also appears that the Veteran served nearly 25 years in the Army Reserves.  To date, the Veteran's reserve records have not been obtained or otherwise associated with the claims file.  Although the Veteran primarily contends that his currently claimed conditions had their onset while on his first period of active duty, he did testify that he continued to experience back, carpal tunnel, hearing, gastritis, and headache symptoms all throughout what would have been his reserve service period (i.e., for the next 25 years) and to the present day.  Service treatment records pertaining to the Veteran's reserve period of service could prove helpful in providing a complete and comprehensive picture of his claimed disabilities, especially if they show treatment for such after discharge from service.  Accordingly, in order to fulfill the Board's duty to assist, the Veteran's Army Reserve service records for the period from 1971 to 1995 should be requested and obtained, if available, upon remand.  

2. VA and Private Treatment Records

At the outset, the Board notes that the claims file does not contain any medical records, either private or VA.  The Veteran testified that he received medical treatment for the claimed disabilities shortly after his first period of active service; he also reported that he receives current medical treatment for such disabilities.  In this regard, during his hearing before the undersigned, the hearing transcript reflects that the Veteran submitted treatment records in connection with his appeal, along with a waiver of AOJ consideration; however, neither the medical records nor the waiver are not contained in the claims file. See Hearing Transcript, pp. 17-18, Re: Treatment Records from Gwinnett Medical Center in Lawrenceville, Georgia.  For obvious reasons, the Veteran should be notified that the records were not associated with his claims file and he should be afforded another opportunity to submit such records for review upon remand.  

In addition, on his VA Form 21-526 (the claim), the Veteran noted that he received treatment for his claimed gastritis and carpal tunnel syndrome disabilities (from 1993 & 1994-2007) in New York State from Dr. Hahn and Dr. Valcius (sp), respectively.  It does not appear that the Veteran submitted an Authorization and Consent form as to this presumably private medical treatment; nonetheless, as the claim is being remanded for the reasons discussed above, the Veteran should be afforded another opportunity to submit such records upon remand.  

Lastly, with respect to his hearing loss disability, the Veteran testified that his physician told him that his hearing loss was related to his military service. See Hearing Transcript, pp. 13-14.  The Veteran should again be advised that he can submit such statements to establish the so-called nexus requirement for service connection.  

3. VA Examinations 

Finally, the Board notes that VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159 (c)(4) (2012). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

In this case, the Veteran's service treatment records reflect complaints of severe stomach pain (January 1969); headaches (February 1969); back pain (October 1969), and gastroenteritis (January 1970).  The Veteran competently testified that he slipped and fell on ice, thereby injuring his back, while stationed at Fort Huachuca in 1969 or 1970.  He also stated that his back continued to bother him up until his second period of active duty service in 1991, and to the present day.  

With respect to hearing loss, the Veteran competently testified that he first started to experience hearing loss after basic training and instructor school, during which time he was exposed to artillery and various live fire exercises.  After basic training, he testified that he was attached to an artillery unit in the reserves, where he continued to experience hearing loss.  He stated that he underwent many hearing tests during this time period and that a physician related his hearing loss to military service.  

With respect to the gastritis, the Veteran competently testified that he was treated in-service (as confirmed by the STRs) and receives current treatment (in the form of prescription medication) for such disability.  

The Veteran also testified that he was treated in-service for headaches (which the STRs confirm) and receives current treatment (in the form of prescription medication) for migraines. See, e.g., Hearing Transcript, p.22.  He also testified that his doctor stated that his migraines "could" have been caused by service.

With respect to carpal tunnel syndrome, the Veteran competently testified that he was first treated in-service for CTS, and that he was given a nerve conduction study at that time which revealed mild CTS/or paralysis.  The Veteran testified that he continues to receive treatment through VA for such disability and has undergone a nerve conduction study as recently as 2010.

In light of the Veteran's competent hearing testimony; the missing/unavailable service treatment records from the period of active duty in 1991; and the outstanding Reserve records and post-service VA and private treatment records, the Board finds that the factors set out in McLendon have been satisfied, thus requiring that VA afford the Veteran a VA examinations that address the etiology of his claimed gastritis, CTS, bilateral hearing loss, back, and migraine/headache disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalizations during his first period of active service, from January 1969 to January 1971, from (1) Fort Momunath, New Jersey; (2) Fort Ord, California; (3) Fort Gordon, Georgia; and (4) Fort Jackson, South Carolina.  

The Board notes that service hospitalization records are sometimes stored separately from the Veteran's other service medical records, and a specific request should be made for such separately stored hospitalization records.  

2. Verify the dates of the Veteran's active duty for training and inactive duty training from approximately January 1969 to April 1995, and take all appropriate steps to secure the outstanding Army Reserve medical records or alternative records, as well as the outstanding Army Reserve personnel records or alternative records, from 1969 to 1995.  Any evidence obtained should be associated with the claims file.  If there are no records, documentation used in making that determination be set forth in the claims file

3. Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any claimed condition since his separation from his first period of active duty in 1971.  

This should specifically include requests for any VAMC treatment since separation, and private treatment from Dr. Hahn and Dr. Valcius (sp) in New York.  After securing the necessary release(s), obtain those private records that have not been previously secured.

The Veteran should also be notified that the private treatment records he submitted at his October 2012 hearing were not associated with the current claims file.  He should therefore be afforded another opportunity to submit such records.  

4. After the above-requested records have been obtained and associated with the claims file, schedule the Veteran for the appropriate VA examinations in order to determine the nature and etiology of his claimed (i) gastritis (or gastrointestinal) disability; (ii) bilateral hearing loss disability; (iii) carpal tunnel syndrome; (iv) back disability; and (v) headache/migraine disability.  

(i) Gastritis: Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed gastritis.  The claims folder must made available and reviewed by the examiner.  

a. The examiner should diagnose all current gastrointestinal disorders. 

b. Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed gastrointestinal disorder(s), to include gastritis (if diagnosed) was incurred in or aggravated by the Veteran's periods of active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?

c. The examiner must specifically acknowledge and discuss any reports by the Veteran that his gastrointestinal disorder was first manifested during his periods of service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion). 

(ii) Bilateral Hearing Loss: Schedule the Veteran for VA audiology examination to determine the nature and likely etiology of his claimed hearing loss.  The claims folder must made available and reviewed by the examiner.  

a. The examiner should state the nature and type of any diagnosed hearing loss (i.e., sensorineural, conductive, etc) loss disability. 

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished. Specifically, the results of the audiological evaluation must provide the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone threshold average, and the results of the word recognition test, in percentages, using the Maryland CNC test.

The examiner should also record a history of in-service and post-service noise exposure.  The examiner must consider the competent statements of the Veteran and other lay statements of record as to the onset and continuity of symptomatology since service.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

b. Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right and/or left hearing loss disability was incurred in or aggravated by the Veteran's periods of active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve, to include noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

c. The examiner must specifically acknowledge and discuss any reports by the Veteran that his hearing loss was first manifested during his periods of service. See Dalton, supra. 

(iii) Carpal Tunnel Syndrome: Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed carpal tunnel syndrome.  The claims folder must made available and reviewed by the examiner.  

a. The examiner should state whether the Veteran has a currently manifested carpal tunnel syndrome disability, or any other disability of the median nerve(s). 

b. If so, based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that carpal tunnel syndrome was incurred in or aggravated by the Veteran's periods of active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?

c. The examiner must specifically acknowledge and discuss any reports by the Veteran that his carpal tunnel syndrome was first manifested during his periods of service. See Dalton, supra. 

(iv) Back Disability: Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed back disability.  The claims folder must made available and reviewed by the examiner.  

a. The examiner should state whether the Veteran has a currently manifested disability of the lumbar, thoracic, or cervical spine.   

b. If so, based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that a currently diagnosed spine/back disability was incurred in or aggravated by the Veteran's periods of active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?

c. The examiner must specifically acknowledge and discuss any reports by the Veteran that his back disability was first manifested during his periods of service. See Dalton, supra. 

(v) Headaches: Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed headache or migraine disorder.  The claims folder must made available and reviewed by the examiner.  

a. The examiner should state whether the Veteran has a currently manifested headache or migraine disorder. 

b. If so, based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that a currently diagnosed headache/migraine disorder was incurred in or aggravated by the Veteran's periods of active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Army Reserve?

c. The examiner must specifically acknowledge and discuss any reports by the Veteran that his headaches/migraines were first manifested during his periods of service. See Dalton, supra. 

5. Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


